Case 1:20-cv-02230-AMD-VMS Document 1 Filed 05/18/20 Page 1 of 10 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

                                                 )
SHIVA STEIN,                                     )
                       Plaintiff,                )
                                                 )
       v.
                                                 )
KENNETH C. ALDRICH, J. CHRIS                     )
BREWSTER, GLINDA BRIDGFORTH                      ) No. __:2020-cv-_________-_____
HODGES, RAJEEV V. DATE, SATURNINO                )
FANLO, WILLIAM I. JACOBS, DAN R.                 )
HENRY, JEFFREY B. OSHER, ELLEN                   )
RICHEY, GEORGE T. SHAHEEN, and                   )
GREEN DOT CORPORATION,                           )
                       Defendants.               )
                                                 )

            COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAWS

       Plaintiff Shiva Stein (“Plaintiff”) brings this Complaint for Violation of Federal

Securities Laws (“Complaint”) against Green Dot Corporation (“Green Dot” or the “Company”)

and the members of its board of directors (the “Board”), namely: Kenneth C. Aldrich, J. Chris

Brewster, Glinda Bridgforth Hodges, Rajeev V. Date, Saturnino Fanlo, William I Jacobs, Dan R.

Henry, Jeffrey B. Osher, Ellen Richey, and George T. Shaheen (collectively, the “Director

Defendants” and, together with Green Dot, “Defendants”). Plaintiff’s allegations are based upon

the knowledge of Plaintiff as to herself and upon information and belief, including the

investigation conducted by her undersigned attorneys and a review of public information,

including news reports and documents filed with the U.S. Securities and Exchange Commission

(“SEC”), as to all other matters.

                                     INTRODUCTION

       1.      Plaintiff, a Green Dot stockholder, brings this action against Defendants in

connection with their solicitation of stockholder approval of an amendment and restatement of

Green Dot’s 2010 Equity Incentive Plan (the “Plan”). If approved, the amendment and


                                             –1–
Case 1:20-cv-02230-AMD-VMS Document 1 Filed 05/18/20 Page 2 of 10 PageID #: 2



restatement would, among other things, (i) extend the termination date of the Plan to April 27,

2030 and (ii) increase the number of shares of Green Dot Class A common stock authorized for

issuance pursuant to the Plan by 4,250,000 shares (the “Plan Proposal”).

       2.      Defendants have solicited stockholder approval of the Plan Proposal through

issuance of a proxy statement which Green Dot with the SEC on April 29, 2020 (the “Proxy”),

wherein the Board recommends that stockholders vote in favor of the Plan Proposal at the annual

meeting of stockholders scheduled to be held on June 9, 2020 (the “Annual Meeting”).

       3.      In the Proxy, the Company claims that “[a]bstentions (shares present at the

meeting and voted ‘abstain’) are counted for purposes of determining whether a quorum is

present and have no effect on the outcome of the matters voted upon.” (Proxy at 15 (emphasis

added)). In fact, abstentions will count as votes against the Plan Proposal.

       4.      The Amended and Restated Bylaws of Green Dot Corporation (as adopted on

June 4, 2010 and amended on September 22, 2016 and December 14, 2016, “Bylaws”) require

compliance with applicable exchange rules on voting matters. In turn, New York Stock

Exchange Listed Company Manual Section 312.07 (“Section 312.07”) provides that the

minimum vote that constitutes approval for such purposes is approval by a majority of votes cast

– i.e., the number of votes cast in favor of the proposal exceeds the aggregate of votes cast

against the proposal plus abstentions.

       5.      Because the disclosure in the Proxy concerning the treatment of abstentions is at

odds with Section 312.07 and, by extension, a controlling provision set forth in the Company’s

Bylaws, the Proxy is materially false and misleading.

       6.      Accordingly, Plaintiff brings this action, through which she seeks injunctive

relief, to correct the false and misleading disclosures in the Proxy and afford herself and other




                                               –2–
  Case 1:20-cv-02230-AMD-VMS Document 1 Filed 05/18/20 Page 3 of 10 PageID #: 3



      stockholders complete and accurate information concerning the required treatment of abstentions

      with respect to the Plan Proposal before Green Dot stockholders vote thereon.

                                       JURISDICTION AND VENUE

               7.    This Court has jurisdiction over the subject matter of this action pursuant to 28

      U.S.C. §1331 and §27 of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. §

      78aa].

               8.    Personal jurisdiction exists over each Defendant because each Defendant either

      conducts business in or maintains operations in this District or is an individual who is either

      present in this District for jurisdictional purposes or has sufficient minimum contacts with this

      District as to render the exercise of jurisdiction over each Defendant by this Court permissible

      under traditional notions of fair play and substantial justice.

               9.    Venue is proper because many of the acts and conduct complained of herein,

      including but not limited to dissemination of the Proxy, occurred in this District and Plaintiff

      resides in this District. 28 U.S.C. § 1391.

               10.   This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) over all

      other claims that are so related to claims in the action within such original jurisdiction that they

      form part of the same case or controversy under Article III of the United States Constitution.

      This action is not a collusive action designed to confer jurisdiction on a court of the United

      States that it would not otherwise have.

                                                    PARTIES

 I.      PLAINTIFF

               11.   Plaintiff is, and has continuously been, a Green Dot stockholder at all relevant

      times, and is entitled to vote at the Annual Meeting.

II.      DEFENDANTS


                                                      –3–
Case 1:20-cv-02230-AMD-VMS Document 1 Filed 05/18/20 Page 4 of 10 PageID #: 4



        12.    Nominal Defendant Green Dot Corporation is a Delaware corporation which

maintains its principal executive offices at 3465 E. Foothill Blvd., Pasadena, California 91107.

        13.    Defendant Kenneth C. Aldrich has been a Green Dot director since January 2001.

        14.    Defendant J. Chris Brewster has been a Green Dot director since April 2016.

        15.    Defendant Glinda Bridgforth Hodges has been a Green Dot director since

December 2014.

        16.    Defendant Rajeev V. Date has been a Green Dot director since April 2016.

        17.    Defendant Saturnino Fanlo has been a Green Dot director since May 2016.

        18.    Defendant William I Jacobs has been a Green Dot director since April 2016.

        19.    Defendant Dan R. Henry has been a Green Dot director since March 2020.

        20.    Defendant Jeffrey B. Osher has been a Green Dot director since March 2020.

        21.    Defendant Ellen Richey has been a Green Dot director since April 3, 2020.

        22.    Defendant George T. Shaheen has been a Green Dot director since September

2013.

                        FURTHER SUBSTANTIVE ALLEGATIONS

        23.    Green Dot is a Delaware corporation which conducted its initial public offering in

2010. In its most recent annual report, Green Dot describes itself as “a financial technology

leader and bank holding company with a mission to reinvent banking for the masses.”

        24.    Green Dot issues equity awards pursuant to the Plan, which is set to terminate

under its terms on July 21, 2020. In the Proxy, the Board asserts its belief that “amending the

2010 Plan to extend the termination date to April 27, 2030 . . . is critical in enabling [Green Dot]

to grant stock awards under the [] Plan as an incentive and retention tool as [the Company]

continue[s] to compete for talent.” (Proxy at 32).

        25.    Additionally, Defendants seek to increase by 4,250,000 the number of shares of


                                               –4–
Case 1:20-cv-02230-AMD-VMS Document 1 Filed 05/18/20 Page 5 of 10 PageID #: 5



Green Dot Class A common stock authorized for issuance pursuant to the Plan. In the Proxy, the

Board asserts its belief “that the current share reserve amount is insufficient to meet [Green

Dot’s] future needs with respect to attracting, motivating and retaining key executives and

employees in a competitive market for talent.” (Id.).

       26.     Defendants are therefore soliciting approval of the Plan Proposal to both extend

the effective life of the Plan and increase the number of shares authorized for issuance under the

Plan. In so doing, however, Defendants misstate information material to stockholders

considering whether and/or how to vote on the Plan Proposal. Specifically, in the question-and-

answer portion of the Proxy, Defendants authorized issuance of the following false and

misleading disclosure:

        How are abstentions and broker non-votes treated?

        Abstentions (shares present at the meeting and voted “abstain”) are counted for
        purposes of determining whether a quorum is present and have no effect on the
        outcome of the matters voted upon.

(Proxy at 15 (italics added)).

       Green Dot’s Bylaws, however, require compliance with applicable exchange rules on
voting matters:

       Section 1.7: Voting; Proxies. Each stockholder entitled to vote at a meeting of
       stockholders may authorize another person or persons to act for such stockholder
       by proxy. Such a proxy may be prepared, transmitted and delivered in any manner
       permitted by applicable law. Except as may be required in the Certificate of
       Incorporation, directors shall be elected by the affirmative vote of the majority of
       the votes cast (as such vote is defined in Section 2.1 of these Bylaws), unless the
       election of directors meets both conditions of the proviso to the fifth sentence of
       Section 2.1, in which case directors shall be elected by a plurality of the votes
       cast. Unless otherwise provided by applicable law, the rules of any stock exchange
       upon which the Corporation’s securities are listed, the Certificate of
       Incorporation or these Bylaws, every matter other than the election of directors
       shall be decided by a majority of the votes cast for or against the matter.

(Italics added).

        27.     Section 312.07, in turn, provides that “where any matter requires shareholder


                                              –5–
Case 1:20-cv-02230-AMD-VMS Document 1 Filed 05/18/20 Page 6 of 10 PageID #: 6



approval, the minimum vote which will constitute shareholder approval for such purposes is

defined as approval by a majority of votes cast on a proposal in a proxy bearing on the particular

matter.” In a clarifying memorandum, the New York Stock Exchange specifically provided that

abstentions count as votes cast, but not in favor, of a proposal:

       Section 312.07 of the Listed Company Manual provides that, where shareholder
       approval is required under NYSE rules, the minimum vote that constitutes
       approval for such purposes is approval by a majority of votes cast (i.e., the
       number of votes cast in favor of the proposal exceeds the aggregate of votes cast
       against the proposal plus abstentions).

NYSE Regulation, “What’s New for 2017” (Feb. 1, 2017), available online at:
https://www.nyse.com/publicdocs/nyse/regulation/nyse/2017_NYSE_Listed_Company_Complia
nce_Guidance_Memo_for_Domestic_Companies.pdf

       28.       Because abstentions do not count as votes in support of the Plan Proposal under

Section 312.07 and, by extension, Bylaw Section 1.7, they unambiguously do not “have no effect

on the outcome of” the Plan Proposal. Correct disclosure of the treatment and effect of

abstentions is required under federal law. See Schedule 14A, 17 C.F.R. § 240.14a-101 (Item

21(b)) (“As to each matter which is to be submitted to a vote of security holders . . . [d]isclose

the method by which votes will be counted, including the treatment and effect of abstentions and

broker non-votes under applicable state law as well as registrant charter and by-law

provisions.”).

       29.       The Proxy is therefore false and misleading, and Defendants omission of the

correct treatment of abstentions is material information that must be disclosed to Green Dot

stockholders so that they may cast a fully informed vote on the Plan Proposal.

                                      CLAIMS FOR RELIEF

                                           COUNT I
    Violations of Section 14(a) of the Exchange Act and Rule 14a-9 Promulgated Thereunder
                                     (against All Defendants)

       30.       Plaintiff realleges each allegation pleaded above.


                                                –6–
Case 1:20-cv-02230-AMD-VMS Document 1 Filed 05/18/20 Page 7 of 10 PageID #: 7



         31.    The Director Defendants disseminated the false and misleading Proxy, which

contained a statement that, in violation of Section 14(a) of the Exchange Act and Rule 14a-9, in

light of the circumstances under which it was made, improperly disclosed the correct treatment

of abstentions with respect to the Plan Proposal. Green Dot is liable as the issuer of these

statements.

         32.    The Proxy was prepared, reviewed, and/or disseminated by the Director

Defendants, who were aware of the information set forth therein. By virtue of their positions

within the Company, the Director Defendants had a duty to disclose accurate information in the

Proxy.

         33.    The Director Defendants were at least negligent in filing the Proxy with the

materially false and misleading statement concerning the treatment of abstentions.

         34.    The omission of the correct treatment of abstentions and inclusion of the incorrect

treatment of abstentions in the Proxy are material in that a reasonable stockholder would

consider them important in deciding how to vote (or not vote) on the Plan Proposal. In addition,

a reasonable investor would view full and accurate disclosure as significantly altering the total

mix of information made available in the Proxy and other information reasonably available to

stockholders.

         35.    The Proxy is an essential link in causing Plaintiff and the Company’s stockholders

to vote to approve the Plan Proposal as recommended by the Board.

         36.    By reason of the foregoing, defendants violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

         37.    Because of the false and misleading statement in and omission of the correct

standard for accounting for abstentions from the Proxy, Plaintiff and the stockholders are




                                               –7–
Case 1:20-cv-02230-AMD-VMS Document 1 Filed 05/18/20 Page 8 of 10 PageID #: 8



threatened with irreparable harm.

                                            COUNT II
                                BREACH OF FIDUCIARY DUTY
                                 (against the Director Defendants)

       38.     Plaintiff realleges each allegation pleaded above.

       39.     The Director Defendants owe fiduciary duties to Green Dot stockholders,

including the duties of care, disclosure, good faith, and loyalty.

       40.     By virtue of their positions as directors of Green Dot and/or their exercise of

control and ownership over the business and corporate affairs of the Company, the Director

Defendants have, and at all relevant times during their respective tenures on the Board had, the

power to control and influence and did control and influence and cause the Company to engage

in the practices complained of herein. Each Director Defendant was required to cause the

Company to comply with applicable law when issuing disclosures in the Proxy.

       41.     The Director Defendants breached their fiduciary duties by issuing the Proxy,

which contains the materially false statement concerning treatment of abstentions and omission

of the correct standard for accounting for abstentions, thereby denying Plaintiff and Green Dot

stockholders full and accurate information about the Plan Proposal.

       42.     As a result of these actions of the Director Defendants, Plaintiff and the

stockholders have been and will be injured.

       43.     Plaintiff has no adequate remedy at law.

                                           COUNT III
                                    DECLARATORY RELIEF
                                     (against All Defendants)

       44.     Plaintiff incorporates by reference and realleges each allegation set forth above.

       45.     The facts and circumstances pleaded herein have given rise to an actual




                                                –8–
Case 1:20-cv-02230-AMD-VMS Document 1 Filed 05/18/20 Page 9 of 10 PageID #: 9



controversy which currently exists between Plaintiff, on one hand, and Defendants, on the other

hand, concerning their respective rights and duties.

       46.     By improperly disclosing that abstentions would have no effect on the Plan

Proposal and failing to disclose that abstentions would in fact effectively be treated as votes

against the Plan Proposal, Defendants have denied Plaintiff and Green Dot stockholders full and

accurate disclosure of information material to their vote on the Plan Proposal.

       47.     Plaintiff desires a judicial determination and declaration that the Proxy is

therefore false and misleading and omits material information.

       48.     A judicial declaration is necessary and appropriate at this time under the

circumstances so that Plaintiff and the stockholders will receive full and accurate disclosures

concerning the Plan Proposal prior to the stockholder vote set to take place at the Annual

Meeting.

                                    PRAYER FOR RELIEF

   WHEREFORE, Plaintiff requests entry of an order:

   A. Declaring that the description of the treatment of abstentions set forth in the Proxy is

       false and misleading;

   B. Enjoining the stockholder vote on the Plan Proposal until such time as Defendants have

       corrected the statements in the Proxy concerning treatment of abstentions and otherwise

       made full disclosure of all information material to stockholders’ vote on the Plan

       Proposal;

   C. Finding the Director Defendants liable for breaching their fiduciary duties;

   D. Awarding Plaintiff the costs and disbursements of this action, including attorneys’,

       accountants’, and experts’ fees; and

   E. Awarding such other and further relief as is just and equitable.


                                               –9–
Case 1:20-cv-02230-AMD-VMS Document 1 Filed 05/18/20 Page 10 of 10 PageID #: 10




 Dated: May 18, 2020                            Respectfully submitted,

                                                WOLF HALDENSTEIN ADLER FREEMAN &
                                                 HERZ LLP

 OF COUNSEL:                                    By: /s Gloria Kui Melwani
                                                Gloria Kui Melwani
 FIELDS KUPKA & SHUKUROV LLP                    Benjamin Y. Kaufman
 William J. Fields (wfields@fksfirm.com)        270 Madison Avenue
 Christopher J. Kupka (ckupka@fksfirm.com)      New York, NY 10016
 Samir Shukurov (sshukurov@fksfirm.com)         (T) 212 545-4600
 1370 Broadway, 5th Floor – #5100               (F) 212-686-0114
 New York, New York 10018                       melwani@whafh.com
 (T) 212.231.1500                               Kaufman@whafh.com
 (F) 646.851.0076
                                                Attorneys for Plaintiff




                                             – 10 –
